Title: Acct. of the Weather in Augt. [1772]
From: Washington, George
To: 

 


Augt. 1. Cool—wind still Westerly.
 


2. Clear & pleasant, but rather Cool. Wind hanging still to the Westward.
 


3. Cool yet—Wind Eastwardly & Weather Clear.
 


4. Still Cool with the Wind Easterly.
 


5. Warmer, Wind getting Southerly.
 


6. Clear, Calm and Warm.
 


7. Very Warm in the forenoon. Wind pretty fresh in the Afternoon from the Southward.
 


8. Exceeding warm in the forenoon. Cooler afterwards the Wind rising from the Southwd.
 


9. Still Warm, with great appearances of Rain about two Oclock & all the Afternn. but only a few drops fell.
 


10. Great appearances of Rain all this day also with the Wind fresh from Southward—but none fell.
 


11. Wind very high all day from the Southwest & for the most part clear.
 


12. Cooler than the preceeding days. Wind Northerly and weather quite clear.
 


13. Warmer than Yesterday but not hot. Wind Southerly & Weather clear.
 


14. But little Wind and very Warm.
 


15. Clear and Warm with the Wind fresh from the Southward.
 


16. Very warm—in the Evening great appearances of Rain but none fell here.
 



17. Still very Warm—in the Afternoon a very fine Rain all around but very little here.
 


18. Cloudy with little Showers about none here. Wind Westerly & not warm.
 


19. Wind Westerly with appearances of Clouds but no rain here.
 


20. Clear and pleasant with but little Wind and that Westerly.
 


21. Clear and pleasant again with but little Wind.
 


22d. Quite clear with very little Wind & something Warmer than the preceeding days.
 


23. Clear with the Wind Southerly & rather Warm.
 


24. Cloudy a little and something Cooler.
 


25. Cloudy with fine Rain till towards 2 Oclock—then close & constant for an hour or two which wet the Ground thoroughly.
 


26. Clear with but little [wind] & warm.
 


27. Wind fresh all the Forenoon from the Southward. In the afternoon frequent Showers of Rain—some of them pretty heavy.
 


28. Clear and pleasant in the forenoon being neither warm nor Cool. In the afternoon Clouds but no Rain.
 


29. Very little Wind and pretty warm in the forenoon.
 


30. Clear, and pleasant the Wind at East but not fresh.
 


31. Wind at So. & pretty fresh Weather clear.
